DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-5 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0009] consists of an extreme run-on sentence and needs to be re-written in ordinary English Claim statements need to be single sentences; there is no reason for descriptions of their embodiments not to be paraphrased into more readable English in the specification.  
[0011]. A similar complaint is made for paragraph [0011].
[0013]. A similar complaint is made for paragraph [0013].
[0013]. (pg. 4, lines 4-5) refers to “positional information for the outside feature”, but this would better be “positional information for an outside feature”.
[0027] (line 5 of) “…from first region data…” should be “…using first region data…”
[0027] (line 10 of) “…from second region data…” should be “…using second region data…”
[0027] Line 20 of paragraph [0027] contains a reference to “the outside feature”, but this would better be “an outside feature” since previous references were to “outside features”. 
[0027] pg. 6 line 6. “Even in the case of error…” should be “Even in the case of an error…”
[0038] last line on page 8. “…processor 23.” should be replaced by “…processor 23, as shown in Fig. 2.”
[0043] contains references to xi and yi.  Are these supposed to be xi and yi?
[0061] contains a reference to (v – V0) while [0063] and [0065] contain similar equations but referring to (v -v0). Is there a distinction between V0 and v0 or are they the same? 
[0099]: Dm and Dc require definitions. If Dm is a maximum, it needs to be defined as a maximum of what? Similarly, if Dc is an absolute value, it needs to be defined as an absolute value of what? 
Claim Objections
Claim 3 is objected to because of the following informalities:  
Lines 11-12 contain the term “…estimating the right side distance and left side distance among the combinations…”, which should be “…estimating the right side distance and the left side distance among the combinations…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the locations of outside features" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is ambiguous as to whether the “outside features” in line 8 are the same as the “outside features” mentioned in line 2. For purposes of examination, it is assumed that the two sets are the same.
It is ambiguous as to whether “a right side feature” in line 10 is the same “right side feature” in line 5 or a different right side feature.  For purposes of examination, it is assumed that the two objects are the same. 
It is ambiguous as to whether the “outside features” in line 13 are the same as the “outside features” mentioned in lines 2 and . For purposes of examination, it is assumed that the three sets are the same.
It is ambiguous as to whether the “positional information” in line 20 is the same as the “positional information” mentioned in line 2. For purposes of examination, it is assumed that the two are the same.

Claim 1 recites the limitation "the current location" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, a current location of what? For purposes of examination, it is assumed that this represents the current location of the moving object.
Claim 1 recites the limitation "the right side distance" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Previous references have been to “a first right side distance” or “a second right side distance” (or corrected versions of the same.) This is a new, estimated right side distance. Also, for purposes of clarity and to distinguish from all the other “right side distance” elements, a further descriptor should be attached. (If such a descriptor is added, claim 3 needs to be modified as well.)
Claim 1 recites the limitation "the left side distance" in line 31.  There is insufficient antecedent basis for this limitation in the claim. Previous references have been to “a first left side distance” or “a second left side distance” (or corrected versions of the same.) This is a new, estimated left side distance.  Also, for purposes of clarity and to distinguish from all the other “left side distance” elements, a further descriptor should be attached. (If such a descriptor is added, claim 3 needs to be modified as well.)
Claim 2 is ambiguous.  Lines 2-3 contains the elements “a past series of first feature-to-feature distances and reference feature-to-feature distances.” Does this mean that both first feature-to-feature distances are a past series and the reference feature-to-feature distances are a past series, or only the first feature-to-feature distances are a past series?  For purposes of examination, it is assumed that both sets of distances are past series. 
Claim 2 (line 3) refers to “an estimation error for the first feature-to-feature distance”.  Claim 1, on which claim 2 depends, refers to “a first estimation error for a first feature-to-feature distance” (line 21).  For purposes of examination, these are assumed to be the same.
Claim 3 contains the same ambiguity concerning “the current location” as holds in claim 1. It is assumed that “the current location” in claim 3 is “the current location of the moving object”. 
Claim 4 recites the limitation "the time at which the first region data is acquired by the first sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the time at which the second region data is acquired by the second sensor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the current location" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 refers to “the current location” in lines 14 and 32, but “the current location of the moving object” in lines 16-17. It is assumed that the two locations are the same.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661